Case: 4:20-mj-06230-CEH Doc #: 1-1 Filed: 11/16/20 1 of 4. PagelD #: 2

AFFIDAVIT

I. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”), United States Department of Justice, and have been so employed since January 2016.
Prior to becoming a Special Agent with ATF, I was a paralegal with the United States Attorney's
Office for the District of Maryland — from August 2005 through January 2016. I completed the
Criminal Investigator Training Program in Glynco, Georgia, and the ATF Special Agent Basic
Training at the Federal Law Enforcement Training Center in Glynco, Georgia. I earned a Juris
Doctorate and a Master of Science degree in Negotiations and Conflict Management from the
University of Baltimore. Additionally, I have a Bachelor of Arts degree in Philosophy and
Psychology from Notre Dame of Maryland University. I have received firearms, arson, and
explosives related training, and I have utilized a variety of investigative techniques and resources,
including physical and electronic surveillance and various types of cooperating sources, in order
to successfully conduct these investigations. Further, I have received periodic training in the fields
of firearms, narcotics, arson and explosives investigation.

2. As an ATF Special Agent, I conduct investigations involving violations of Federal
firearms and narcotics laws. During my service with ATF, I have conducted criminal
investigations involving the illegal possession of firearms and narcotics. Often such investigations
utilize undercover agents and/or confidential informants. As a federal agent, I am authorized to
investigate violations of United States laws and to execute search warrants and arrest warrants

issued under the authority of the United States.
Case: 4:20-mj-06230-CEH Doc #: 1-1 Filed: 11/16/20 2 of 4. PagelD #: 3

PROBABLE CAUSE
3. On or about November 14, 2020, deputies with the Portage County Sheriff's Office
(“PCSO”) responded to 2140 Merrill Street, Franklin Township after receiving information about
gunshots fired in the area. Interviews with witnesses in the area indicated a tan truck driving ata
high rate of speed pulled into 2168 Erie Street, Ravenna, Ohio, parked in front of the garage, and
began shooting a gun upon exiting the vehicle. While speaking to witnesses, depuligs heard
additional gunshots coming from 2168 Erie Street. Several minutes passed before deputies heard
another gunshot, a male scream, and then additional gunshots fired in the direction of deputies
hitting nearby trees. The license plate of the truck was queried through a law enforcement database
and was determined to be registered to Michael Scott WALTERS.
4, PCSO deputies knocked on the front door of 2168 Erie Street. Chrystal Piros answered the
door and told deputies that she and her fiancé, WALTERS, were present in the residence.
WALTERS came to the door, was uncooperative and was subsequently removed from the
residence and detained while the investigation continued.
5. Piros told deputies that WALTERS owns two firearms and that upon his return from the
store within 30 minutes of officers arriving, she heard WALTERS shooting from the garage. Piros
stated that WALTERS keeps his firearms in the garage and then took the deputies to the garage
and pointed to where the two firearms could be found. Prior to the firearms being recovered,
deputies observed spent shotgun and .25ACP caliber rounds on the floor and a desk in the garage
in plain view.
6. Piros pointed to a boat that was parked in the garage. Deputies located a Glenfield, Model
50, 20 gauge bolt action shotgun (no serial number) within the boat. Next, Piros opened the drawer

of a desk in the garage where deputies recovered a Davis Industries, Model D-25, .25ACP caliber
Case: 4:20-mj-06230-CEH Doc #: 1-1 Filed: 11/16/20 3 of 4. PagelD #: 4

pistol (serial number 193854). Thirteen spent shotgun shells and 11 spent .25ACP caliber casings
were recovered from the garage, along with unspent ammunition.

7. Detective Trent Springer informed WALTERS that the firearms had been located and he
was being arrested. WALTERS did not deny that his DNA would be on the firearms.

8. WALTERS cannot legally possess firearms because on or about October 22, 2008, he was
convicted of Trafficking in Drugs (F4) in the Cuyahoga County Court of Common Pleas, Case
Number CR-08-560504-B. This conviction is a felony under federal law, and is punishable by a
term of imprisonment exceeding one year. Additionally, on or about November 2, 2018,
WALTERS was convicted of misdemeanor Domestic Violence in the Garfield Heights Municipal
Court, Case Number CRB1801953.

9. An interstate-nexus expert with the ATF reviewed the Glenfield, Model 50, 20 gauge bolt
action shotgun (no serial number), and the Davis Industries, Model D-25, .25ACP caliber pistol
(serial number 193854) and opined that each was manufactured outside of the state of Ohio, and

had, therefore, traveled in and affected interstate and/or foreign commerce.
Case: 4:20-mj-06230-CEH Doc #: 1-1 Filed: 11/16/20 4 of 4. PagelD #: 5

CONCLUSION
10. Based upon the above listed facts and circumstances, there is probable cause to believe that
Michael Scott WALTERS was a felon in possession of firearms on November 14, 2020, in
violation of Title 18, United States Code, Sections 922(g)(1).
oe Z
Elizabeth’ Gardner, Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives

 

Sworn to via telephone after submission by reliable electronic means. Fed. R. Crim. P. 4.1 and
41(d)(3) this 16th day of November, 2020.

  

Honorable Carmen E. Henderson
United States Magistrate Judge
Northern District of Ohio
Eastern Division
